DENY and Opinion Filed September 2, 2020




                                  S  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-20-00588-CV

                IN RE JEFFREY DAMON YOUNGER, Relator

           Original Proceeding from the 301st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF15-09887-S

                        MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Osborne, and Justice Reichek
                         Opinion by Chief Justice Burns
      Before the Court is relator’s June 8, 2020 petition for writ of mandamus. In

the petition, relator challenges the trial court’s “Temporary Order Clarifying

Appointment of Family Counselor” in this suit affecting the parent child

relationship.

      Entitlement to mandamus relief requires relator to show both that the trial

court has clearly abused its discretion and that relator has no adequate appellate

remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). Based on the petition and the mandamus record before us, we conclude
relator has failed to show he is entitled to the relief requested. Accordingly, we deny

relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).




                                            /Robert D. Burns, III/
                                            ROBERT D. BURNS, III
                                            CHIEF JUSTICE
200588F.P05




                                         –2–